Citation Nr: 1607807	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for fracture of the right orbit with residuals.

2. Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to February 1993.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2009, October 2010, May 2012, October 2013, and February 2015, the Board remanded the appeal for further development, and it now returns to the Board for appellate review. 

In February 2009, the Veteran testified at a personal hearing before a Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

In August 2014, the Veteran submitted a statement requesting that he be given "another formal hearing" before the Board.  In October 2014, the Board advised the Veteran that the VLJ who had conducted the hearing was no longer with the Board.  See 38 U.S.C.A. § 7107(c).  The letter informed him that he was entitled to another hearing, and he responded in November 2014 that he did not want one.

In a May 2014 rating decision, the RO granted service connection for migraine headaches with a 10 percent rating, effective June 13, 2006, and service connection for tinnitus with a 10 percent rating, effective November 27, 2013.  The ratings for these disabilities have not been appealed.



FINDINGS OF FACT

1. The Veteran's fracture of the right orbit with residuals is manifested by impairment of the right fifth cranial nerve resulting in numbness, weakness, paresthesias, and pain in the right side of the face.

2. The Veteran's TBI is manifested by mild impairment of memory, attention, executive functions, and visual spatial orientation, and subjective complaints that impact, but do not prevent work or social activities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for fracture of the right orbit with residuals have not been met. 38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Codes 8045-8250 (2015).
 
 2. The criteria for a rating in excess of 10 percent for TBI have not been met. 38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in May 2009, October 2010, May 2012, October 203, and February 2015.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2009, the appeal was remanded so that a VA eye examination could be performed.  The purpose of the remand in October 2010 was to associate complete copies of recent VA examinations and up-to-date VA treatment notes with the claims file.  The May 2012 remand was issued to allow for a VA TBI examination to be scheduled that assessed the Veteran's fifth cranial nerve and sleep apnea, and all of his claimed residuals of TBI in accordance with the revised rating criteria for TBI, in effect from October 2008.  In October 2013, the appeal was remanded so that opinions as to a relationship between the Veteran's sleep apnea, right ear hearing loss, and other pertinent symptoms and his TBI could be obtained.  The February 2015 remand was issued so that outstanding treatment notes could be obtained and another VA eye examination could be scheduled.  A review of the record reveals that the RO/AMC substantially complied with the Board's orders in each remand.  Therefore, the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2006 VCAA letter satisfied the duty to notify provisions for increased rating claims, including advising the Veteran of the regulations pertinent to the establishment of an effective date and disability ratings in general.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision. 

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. 
 § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the February 2009 Board hearing, the VLJ identified the issue to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's right eye orbit fracture, as well as to determine if another VA examination was necessary.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing and explicitly declined another hearing on these issues when it was offered.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claims.  The Veteran's VA treatment records and the reports of a March 2007, three August 2009, a June 2012, two November 2013, two December 2013, a June 2014, and an April 2015 VA examinations and opinions were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claims. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Each examiner documented the Veteran's subjective complaints and medical history and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's right eye fracture and TBI.  All examiners reviewed the claims file, except the August 2009 eye examiner.  The lack of claims file review alone does not render an examination inadequate as long as the medical history contemplated by the examiner is consistent with the information contained in the claims folder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or not representative of the Veteran's symptomatology.  Further, in increased rating claims, the findings at the examination are most salient to the claims.  For these reasons, the Board determines that the VA examinations provided in this case are adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran was assaulted in service and sustained severe injury to the right eye orbit.  Subsequently, surgery was performed to insert a synthetic facial bone.  A 10 percent rating was assigned in contemplation of manifestations such as headaches, dry eyes, dizziness, and blurring vision, pursuant to Diagnostic Code 8045.  38 C.F.R. § 4.124a (2007).  

The Veteran filed his claim in April 2006.  At that time, his right orbit fracture was rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045 for brain disease due to trauma.  The September 2006 rating decision changed the diagnostic code under which the disability was rated to 38 C.F.R. § 4.124a, Diagnostic Codes 8207-8045 for disability of the seventh cranial nerve due to brain trauma.  Thereafter, in a February 2013 rating decision, the diagnostic code was again changed to 38 C.F.R. § 4.124a, Diagnostic Codes 8045-8207.  In addition, the February 2013 rating decision assigned a separate 10 percent rating for traumatic brain injury under revised Diagnostic Code 8045, effective October 23, 2008.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

The decision to change the diagnostic code in September 2006 is not explained, including the decision to rate the disability as affecting the seventh cranial nerve.  The only nerve named in association with the Veteran's right eye injury is the fifth cranial nerve, in a December 1991 service treatment record related to the initial injury as well as August 2009 and June 2012 VA examination reports.  Further, the rating criteria under Diagnostic Code 8045 in September 2006 stated that, for brain disease due to trauma, purely neurological disabilities, such as facial nerve paralysis, following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Consequently, the Board determines that the Veteran's right eye orbit fracture is most appropriately rated under Diagnostic Codes 8045-8205 for the entire appeal period.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Veteran, through his representative, has argued that the disability should be rated as disability of the fifth cranial nerve.  Consequently, the Board determines that there is no prejudice to him in making this change.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by such organic changes will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123. 

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 

Prior to October 23, 2008, under Diagnostic Code 8045, the rating criteria state that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  38 C.F.R. § 4.124a.

Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.

The protocol for traumatic brain injuries (TBI) was revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions was October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  That note also states that a veteran may request review under the new regulations, and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  Id.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

 Note (5):  A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review,  VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

A June 2006 VA brain and spinal cord examiner stated that there had been no brain symptoms, brain damage, or spinal cord issues in relation to the service-connected right eye orbital injury.  The only residual symptoms documented were headaches and right-sided facial pain and numbness.  

At a March 2007 VA examination, the Veteran complained of frequently feeling a mild foreign body sensation in his right eye and frequent sensation of pulsating pain on the right side of his face, which was being treated with medication.  The examiner documented a slight decrease in visual acuity that was corrected with glasses.  No headaches, visual abnormalities, or numbness in the face was noted.  The examiner observed a scar of the right conjunctiva as a result of the right eye surgery and which the examiner indicated was the likely cause of the "foreign body" sensation.  Facial contours, appearance, and the muscles of facial expression were all normal.

At an August 2009 TBI examination, the Veteran had subjective complaints of headaches with associated lightheadedness and dizziness.  He also reported sensory symptoms of numbness, weakness, and paresthesias on the right side of the face with pain flaring three to four times per week.  He reported experiencing mild short-term and moderate long-term memory impairment.  Vision complaints included blurred vision, dry eyes, and foreign body sensation in the right eye.  

The August 2009 VA TBI mental health examiner noted symptoms of headaches, dizziness late at night, and blurred and double vision.  The Veteran denied significant problems with short- and long-term recall, attention span, concentration, executive functioning, and neurobehavioral symptoms.  He reported normal sense of taste and smell.  The examiner noted motor activity impairment of 1/3, but stated that it is affected by pain and limitation of motion of the knees.  Subjective symptoms were also stated to be 1/3 for headaches, frequent insomnia, and problems with vision.  The examiner indicated that the Veteran's problems sleeping through the night were a result of pain in his knees and back.

At the August 2009 VA eye examination the examiner documented mild symptoms including tenderness of the right upper eyelid, numbness of the right cheek, and very mild asymmetry or protrusion of the right eye.  The examiner also observed mild scarring of the conjunctival surface and dry eye, which led to mild visual impairment at the 20/25 level.

In June 2012, a TBI examiner documented no impairment of memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, or consciousness.  There were no neurobehavioral effects.  The Veteran had subjective symptoms of headaches and mild anxiety.  The examiner indicated that these symptoms do not interfere with work, activities of daily living, or relationships.  The examiner indicated that the Veteran has some mild impairment of the fifth cranial nerve that was doubtless uncomfortable, but not significantly disabling.  
   
A November 2013 eye examiner found dermatochalasis and malposition of the lashes on the right side.  The examiner also described mild asymmetry of the globe position of the right eye, but full motility of both eyes.  The medical history documented included reports of tearing of the right eye and double vision that occurs with dizziness and extreme headaches, but not at other times; the examiner indicated that the double vision had no ocular etiology.  The examination revealed dermatochalasis and malposition of lashes of the right upper lid without actual entropion.  The right eye visual impairment of 25/20 was found to be likely due to the previous trauma.  

A November 2013 VA general medical examiner offered the opinion that the Veteran's in-service right eye injury did not involve the bones contiguous to the bones affecting the sinuses.  Thus, the examiner concluded that it is not anatomically possible that his sinusitis/rhinitis symptoms could be caused by the right eye injury. 

A December 2013 TBI examination again revealed no impairment of judgment, social interaction, orientation, motor activity, communication, or consciousness.  There were no neurobehavioral effects.  The Veteran reported mild memory loss with impairment of attention, concentration, and executive function.  Specific issues reported included forgetting dates and what he just heard in a conversation and a shrinking vocabulary.  Mild impairment of visual spatial orientation was noted.  Subjective symptoms of headaches with associated dizziness and light sensitivity were stated to interfere, but not prevent, working at his current job and engaging in social activities.  Residuals documented included sensory dysfunction, hearing loss and tinnitus, visual impairment, alteration of sense of smell or taste, speech impairment, and dizziness and vertigo.  

A December 2013 neuropsychological evaluation was performed in light of the Veteran's cognitive complaints at the TBI examination.  The examiner noted that testing showed that performance on all measures of new learning ability were solidly in the average to above average range, but more basic attention skills were in the low average range.  Nevertheless, the examiner stated that the Veteran's functioning is not consistent with psychopathology, specifically a neurocognitive disorder.  The examiner stated that results may suggest a slight reduction in working memory, particularly when a comparison is made between his above-average functioning in other cognitive areas, but scores did not fall within the impaired range.  The Veteran performed well on new learning and memory tasks across both the verbal and visual modality.  He also performed quite well on a complex problem-solving task that tends to be very sensitive to brain damage. 

In summary, the examiner stated that the Veteran does not have a neurocognitive disorder as a consequence of TBI, based on his overall performance on sensitive neuropsychological evaluation.  In addition, the examiner indicated that the consequences of a single TBI generally manifest immediately or shortly following the injury and that the Veteran's history of no problems with cognition until years following the assault and then slow, progressive loss is not consistent with the recovery model following a single TBI.  The examiner concluded that the very slight dip in working memory does not meet the threshold of impairment and that it is less likely the consequence of the head injury as opposed to a combination of the Veteran's current stressors and sleep problems. 

A June 2014 VA examiner opined that the it is known that the Veteran sustained a blowout fracture of the right orbit, but that it is less likely as not that the right orbit disability caused or aggravated the Veteran's recently diagnosed mild right ear sensorineural hearing loss, sinusitis, hyposmia, rhinitis, and sleep apnea.  The basis for the opinion was that there is no evidence based medical literature to substantiate a nexus between an orbital fracture or traumatic brain injury and the development of these disabilities 20 years later.

An April 2015 VA examiner opined that the Veteran's orbital fracture right eye in 1991 is not the cause of his bilateral dermatochalasis and brow ptosis for which he had surgeries.  His preoperative exam showed lid and brow changes to both eyes equally and not just the previously injured right eye.  Thus, the examiner concluded that the Veteran's lid position of both eyes was not a result of his previous fracture right eye. 

In accordance with the rating of TBI, service connection is in effect for migraine headaches and tinnitus as secondary to the Veteran's TBI.  As reflected above, the competent medical evidence is against a finding that the Veteran has dizziness, blurred or double vision, sinusitis, hyposmia, hypogeusia, sleep apnea, or hearing loss that is a result of his service-connected TBI.  The dizziness and blurred and double vision have been clinically associated with the Veteran's migraine headaches, which are already separately compensated.  Further, a November 2013 VA audiological examination reflects a diagnosis of tinnitus, but the pure tone thresholds and speech audiometry results do not reveal a hearing loss in either the right or left ear that meets the criteria for a hearing loss disability under VA regulations.  38 C.F.R. § 3.385.  Therefore, separate ratings are not warranted for dizziness, blurred or double vision, sinusitis, hyposmia, hypogeusia, sleep apnea, or hearing loss.  

The November 2013 VA eye examiner indicated that the Veteran's visual impairment of 20/25 in the right eye is a result of the right eye fracture.  However, as only the right eye visual impairment would be service-connected, the left eye visual acuity would be considered to be 20/40.  38 C.F.R. § 4.75(c).  Consequently, the visual impairment in the right eye must be no better than 20/40 for a compensable rating to be assigned.  38 C.F.R. §4.79, Diagnostic Code 6066 (2015).

For the Veteran's right eye orbit fracture residuals involving the right fifth cranial nerve under 38 C.F.R. § 4.124a, 8045-8205, the Board determines that a rating in excess of 10 percent is not warranted.   The 10 percent rating contemplates the mild impairment described, including sensory symptoms of numbness, weakness, paresthesias, and pain.  Facial appearance, contours, and musculature were within normal limits.  The bilateral dermatochalasis and brow ptosis for which the Veteran underwent surgery is not demonstrated to be a result of his right fifth cranial nerve disability.  Purely sensory symptoms are to be rated as at worst a moderate disability, and the competent evidence does not establish that the Veteran has muscle or motor manifestations that are a result of his service-connected right fifth cranial nerve disability.  Therefore, a rating in excess of 10 percent for the right orbit fracture with residuals is denied.

With regard to the Veteran's TBI, the disability is rated as 10 percent, which under the revised criteria, is granted when the greatest number assigned to any facet is 1.  At its most severe, the Veteran's TBI manifests in mild impairment of memory, attention, and executive functioning, mild impairment of visual spatial orientation, and subjective symptoms that interfere with, but not prevent, work and engaging in social activities.  The level of severity of each of these facets warrants a 1 as designated by the table for evaluating residuals of TBI.  38 C.F.R. § 4.124a Diagnostic Code 8045.  The table specifies that the rating assigned shall reflect the highest number assigned for any factor.  The numbers are not added.  A 1 warrants a 10 percent rating.  Consequently, a rating in excess of 10 percent for TBI is not appropriate.  

Finally, the Veteran has regularly reported a foreign body sensation in his right eye that has been attributed to the conjunctival scar from his right eye injury and surgery.  However, the scar is not disfiguring, painful or unstable or covering an area greater than 39 centimeters.  Therefore, a separate rating for the Veteran's scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  

In light of the above, the Board determines that ratings in excess of 10 percent for the Veteran's right orbital fracture and in excess of 10 percent for TBI are not warranted.  As reflected by the above discussion, the Board has considered the Veteran's subjective complaints with regard to his symptoms.  However, the Veteran's headache and tinnitus manifestations of his TBI are rated separately, and none of the other manifestations support additional separate or higher ratings.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the claims of entitlement to ratings in excess of 10 percent each for fracture of the right orbit with residuals and TBI. Therefore, the claims are denied.

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60   (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required. 

The Veteran's right orbit fracture is productive of sensory deficits of the right fifth cranial nerve and his TBI results in mild impairment of memory, attention, executive functions, and visual spatial orientation, and subjective complaints that impact, but do not prevent work or social activities.  These episodes are contemplated by the rating schedule.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 8205.  Thus, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence has not suggested that "related factors" are present.  As noted above, the Veteran's TBI symptoms impact, but do not prevent his work, and he has also not been hospitalized for treatment.  His headaches are documented to affect his work, but the rating for that disability is not on appeal.  Consequently, the evidence does not show that the effects of the Veteran's right eye fracture and TBI render impractical the application of the regular schedular standards.  Therefore, extra-schedular ratings are denied.

Further, the Board notes that under Johnson  v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim of entitlement to TDIU.  Further, at the August 2009 VA eye examination, the Veteran indicated that he had never missed any work in relation to his right eye disability, and the June 2012 TBI examiner stated that none of the Veteran's TBI residuals impacted his ability to work.  Therefore, the Board finds that further consideration of TDIU is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for fracture of the right orbit with residuals is denied.

Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


